We find no provision of the Alcoholic Beverage Control Law which required the licensee to deliver wine which he had sold at retail to a purchaser’s home. Consequently specifications 1 and 2 should not have been used by the State Liquor Authority 'as a basis of revocation. However, we are of the opinion that there is sufficient evidence in the record to sustain specifications numbered 3 and 4. In that respect the determination of the State Liquor Authority should he confirmed and the proceeding dismissed. Determination unanimously confirmed, with fifty dollars costs and disbursements and the proceeding dismissed. Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.